Citation Nr: 0404370	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  95-02 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served on active duty from April 1968 to January 
1979.  He died on May [redacted], 1994.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 1994 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In March 1999 and in May 2003, the Board remanded this case 
to the RO.  The case was most recently returned to the Board 
in December 2003.


FINDINGS OF FACT

1.  At the time of his death, the veteran was service 
connected for postoperative lumbar fusion with radiculopathy.

2.  The cause of the veteran's death was an acute myocardial 
infarction.

3.  There is no competent medical evidence that the veteran's 
service connected back disorder caused or substantially or 
materially contributed to his death.

4.  A VA physician who reviewed the veteran's pertinent 
medical records found that his back disorder and associated 
sedentary lifestyle did not significantly contribute to his 
fatal cardiovascular disease. 





CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA, which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
instant case, the Board finds that VA has complied with the 
requirements of the statute.  The appellant has not 
identified any evidence which may be pertinent to her claim 
which the RO has not obtained and considered.  The RO 
notified the appellant of the requirements in law to 
establish entitlement to the benefit which she is seeking.  
Prior to the passage of the VCAA, in April 1999, the RO 
notified the appellant that she should furnish additional 
evidence in support of her claim and that the best evidence 
would be medical evidence showing that the veteran's fatal 
cardiac arrest was related to physical complications 
associated with his service connected low back disability, 
including the inability to engage in physical activity.  In a 
May 2003 letter, the RO again notified the appellant of the 
evidence which would be needed to substantiate her claim and 
of what VA had done to obtain pertinent evidence.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the appellant's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the appellant if the Board decides her appeal at 
this time and the Board will, therefore, proceed to consider 
the appellant's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  In determining whether the service 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2003).

During his lifetime, the veteran was service connected for 
postoperative lumbar fusion with radiculopathy, evaluated as 
60 percent disabling.

The veteran's death certificate listed the immediate cause of 
death (final disease or condition resulting in death) as 
cardiac arrest due to or as a likely consequence of an acute 
myocardial infarction [that is, a heart attack].

The record reveals that, in January 1989, the veteran 
underwent a coronary artery bypass graft (CABG) procedure for 
atherosclerotic heart disease.  Several months after the CABG 
surgery, in April 1989, R. S. L., MD, one of the veteran's 
treating cardiologists, stated that, "In my opinion, [the 
veteran's] inability to exercise contributes to his cardiac 
function not being as adequate as it possibly could be."  

In February 1993,   P. A. A., MD, a transplant surgeon, who 
was evaluating the veteran for a heart transplant, noted in a 
report to a cardiologist that the veteran got short of breath 
after showering or walking and his severe back problem made 
those activities strenuous exercise for him.  Dr. P. A. A. 
stated, "Apparently, he spends most of his day in a chair or 
on the couch, so he conducts a sedentary life.  I mentioned 
this because, obviously, he does not exercise enough to 
unmask his cardiac symptoms."  (Dr. P. A. A. stated further 
that, despite the veteran's lack of exercise, he was not in a 
class of patients which would support candidacy for a heart 
transplant, as he lacked congestive heart failure.)

In April 1994, one month prior to his death, one of the 
veteran's treating physicians noted that he weighed 222 
pounds and had resumed smoking.

In her substantive appeal, received in February 1995, the 
appellant stated that, due to back pain, the veteran was 
unable to do any type of exercise, including walking, which 
would have been beneficial to his health and his heart.  She 
stated, "Due to this service connected back condition, it 
was impossible for him to halt, or retard, the deterioration 
of his heart."  The appellant has thus contended that the 
veteran's service connected back disability and a sedentary 
lifestyle which he followed due to back pain contributed to 
his death.

In the remand of March 1999, the Board requested that a VA 
cardiologist review the veteran's pertinent medical records 
and offer an opinion on the relationship, if any, between his 
service connected back disorder and his cause of death, a 
heart attack (acute myocardial infarction).  The records 
review and requested opinion were completed in July 1999.  
The reviewing physician reported as follows:

[The veteran] first began to have low back pain in 
1969, progressing to the point where he underwent a 
spinal fusion of L4-S1.  The patient had repeated 
surgeries and has had chronic low back pain, which did 
contribute to a sedentary lifestyle.  [He] suffered an 
acute anterior myocardial infarction in the 
distribution of the left anterior descending coronary 
artery in February 1988.  Prior to that event, the 
patient had no known history of coronary artery 
disease.  [He] eventually underwent triple coronary 
bypass grafting in 1989.  Later, the patient was 
admitted for palpations and cardiac catheterization 
showed occlusion of two of the three venous grafts and 
markedly diminished left ventricular ejection fraction.  
Ejection fraction was estimated at 20%.  The patient's 
risk factors for coronary artery disease included 
hypercholesterolemia, smoking, and a strong family 
history.  The patient also had a sedentary lifestyle 
and obesity.  Much of the patient's sedentary lifestyle 
can be attributed to his low back pain.

I have been asked to give an opinion concerning the 
etiology of the veteran's fatal cardiovascular disease, 
to include whether or not it is as least as likely as 
not that it was caused by the veteran's service-
connected back disability.  I do not believe that the 
patient's low back problems caused his fatal cardiac 
disease.  Rather, I believe it was a combination of 
factors of age, male sex, hypercholesterolemia, tobacco 
use, and obesity.  However, the patient's low back pain 
did contribute to a sedentary lifestyle, which in all 
probability did contribute to the veteran's cardiac 
disease.  It is impossible to state to what extent, but 
the contribution of patient's low back problems to the 
coronary artery disease can be considered minimal.

Upon consideration of the issue on appeal, the Board first 
notes that the veteran's cause of death was an acute 
myocardial infarction (heart attack) and the question for 
consideration is whether his service connected back disorder 
caused the fatal heart attack or substantially or materially 
contributed to the fatal heart attack.  It is not in dispute 
that the veteran's painful back disorder did not cause his 
fatal heart attack.  Therefore, the question becomes whether 
his service connected back disorder substantially or 
materially contributed to his death from a heart attack, 
combined with his underlying cardiovascular disease to cause 
his death, or aided or lent assistance to the production of 
his death.  The Board notes that the VA reviewing physician 
in July 1999 did not find and there is no other medical 
evidence of record which shows that a painful back disorder 
combined with his cardiovascular disease to cause the 
veteran's death or that a painful back disorder aided or lent 
assistance to the production of his death from a heart 
attack.  The determinative issue thus becomes whether the 
veteran's service connected back disorder substantially or 
materially contributed to his death.  

The appellant alleges that the veteran's service connected 
back disorder substantially or materially contributed to his 
death, because the veteran did not exercise due to pain from 
his service connected back disorder.  However, the VA 
reviewing physician in July 1999 found that the veteran's low 
back problems and associated sedentary lifestyle contributed 
only in a minimal way to his coronary artery disease.  The 
reviewing physician found that the veteran's fatal 
cardiovascular disease was caused by the non-service 
connected factors of age, male sex, hypercholesterolemia, 
tobacco use, and obesity.  He also noted that the veteran had 
a strong family history of heart disease.  The reviewing 
physician's conclusion that the veteran's back 
disorder/sedentary lifestyle only minimally contributed to 
his death must, the Board finds, be read as meaning that the 
back disorder/sedentary lifestyle did not contribute 
substantially or materially to the veteran's death from a 
heart attack.  Although the appellant has been afforded ample 
opportunity since the Board's remand of March 1999 to submit 
a medical opinion in support of her claim for service 
connection for the cause of the veteran's death, she has not 
done so and the VA reviewing physician's opinion is 
uncontradicted.  In this regard, the Board notes that the 
statements by Dr. R. S. L. and by Dr. P. A. A. in no way 
contradict the VA reviewing physician's finding that the 
veteran's back disorder/sedentary lifestyle contributed in 
only a minimal way to his fatal cardiovascular disease.  
Indeed, the statements of those private physicians did not in 
fact address the determinative medical issue in this case and 
are thus of limited probative value.

The Board finds that the competent medical evidence of record 
shows, at most, that the veteran's service connected back 
disorder and associated sedentary lifestyle may have casually 
shared in producing his death but the medical evidence does 
not show that there was a causal connection between the 
veteran's service connected back disability and his death.  
The appellant, as a layperson, is not qualified to offer an 
opinion on a question of medical causation, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992), and so her opinion 
on the medical issue in this case, while doubtless well-
intentioned, lacks probative value.  Because there is no 
competent medical evidence that the veteran's service 
connected back disability caused or substantially or 
materially contributed to his death and the only medical 
opinion on that question is not favorable to the claim on 
appeal, the Board finds that the preponderance of the 
credible evidence of record is against the claim for service 
connection for the cause of the veteran's death, and 
entitlement to that benefit is not established.  See 
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2003).

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002). 
    

ORDER

Service connection for the cause of the veteran's death is 
denied



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



